 



Exhibit 10.3

Description of Compensation Payable to Non-Employee Directors

     The non-employee directors of Endwave Corporation (the “Company”) will
receive for fiscal year 2005 and thereafter, until changed by the Board of
Directors, fees for service on the Company’s Board of Directors as listed in the
table below. The members of the Board of Directors are also eligible for
reimbursement for travel expenses incurred in connection with attendance at
Board and committee meetings in accordance with Company policy.

          Board Membership Fees Payable to Non-Employee Directors        
Non-Employee Director Annual Retainer
  $ 10,000  
Board Chair Annual Retainer
  $ 10,000  
Audit Committee Chair Annual Retainer
  $ 10,000  
Compensation Committee Chair Annual Retainer
  $ 5,000  
Nominating and Governance Committee Chair Annual Retainer
  $ 3,000  
Director Meeting Fee (in person)
  $ 1,000  
Director Meeting Fee (telephonic)
  $ 500  
Audit or Compensation Committee Meeting Fee (in person)
  $ 1,000  
Audit or Compensation Committee Meeting Fee (telephonic)
  $ 500  

     Additionally, non-employee directors are eligible to participate in our
2000 Non-Employee Directors’ Plan (the “Director Plan”). Pursuant to the
Director Plan, all new non-employee directors are automatically granted an
option to purchase 20,000 shares of Common Stock upon their election to our
Board of Directors. All non-employee directors will also be granted an option to
purchase an additional 5,000 shares of Common Stock each year following the date
of our annual stockholders’ meeting. However, if any non-employee director has
not served in that capacity for the entire period since the preceding annual
stockholders’ meeting, then the number of shares subject to the annual grant
will be reduced, pro rata, for each full quarter the person did not serve during
the previous period. All options issued under the Director Plan vest over four
years at the rate of 1/48th of the total grant per month after the issuance. All
options under this plan expire after ten years and have an exercise price equal
to the fair market value on the date of grant. Our directors are also eligible
to participate in our 2000 Equity Incentive Plan.

     On February 2, 2005, the Board of Directors approved an amendment to the
Director Plan providing that annual option grants (but not intial option grants)
will vest over two years at the rate of 1/24th of the total grant per month.

1